Title: From John Adams to William Hindman, 22 May 1789
From: Adams, John
To: Hindman, William


          
            Sir—
            New york May 22d 1789—
          
          I have received your kind letter of April 24th—recommending Gustavus Scott Esqr for employment in the Law Department— The President is you know in the first Instance the sole Judge of the Persons proper to be nominated to officer When the Nomination is made the Senate have a Negative but the Vice President has no Voice excepting in the case of an equal division of the Senators— There are many Chances to one therefore that I shall not have a Vote in this Question. if however it should so happen. I shall have all the attention to your recommendation which you as a public Man would advise me to have— I thank you Sir for giving me this opportunity of congratulating you on your escape from the alarming danger in which I saw you at Sea. I am with much Esteem / Sir your most Obedt & most humble Servant
          
            John Adams—
          
        